 In the Matter of ALUMINUM ORE COMPANYandINTERNATIONALCOUNCIL OF ALUMINUM WORKERS' UNIONS, AFFILIATED WITH TIIEAMERICAN FEDERATION OF LABORCase No. 15-R-1-357.-Decided October 11, 1945Messrs. Duncan C. SmithandL. B. Moreland,of Mobile, Ala., forthe Company.Mr. R. 0. Ross,of Birmingham, Ala., andMr. J. S. Niquette,ofMobile, Ala., for the petitioner.Mr. R. M. Poarch,of Birmingham, Ala., andMr. Lawrence H.Marine,of Mobile, Ala., for the intervenor.Mr. Mozart G. Ratner,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTION-STATEMENT OF THE CASEUpon a petition duly filed by International Council of AluminumWorkers' Unions, A. F. of L., herein called the petitioner, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Aluminum Ore Company, Mobile, Alabama,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before T. LowryWhittaker, Trial Examiner.The hearing was held at Mobile, Ala-bama, on August 7, 1945.The Company, the petitioner, and UnitedSteelworkers of America, Local Union No. 320, C. I. 0., herein calledthe intervenor, appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner'srulings made at the hearing are free from prejudicial errorand hereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYAluminum Ore Company, a wholly owned subsidiary of AluminumCompany of America, is a Delaware corporation having itsexecutive64 N. L.R.B.,No. 6.26 ALUMINUMORE COMPANY21offices in St. Louis, Missouri.The Company operates a plant atMobile, Alabama, where it is engaged in processing natural bauxiteinto aluminum oxide.This plant is alone involved in this proceed-ing.Approximately 80 percent of the raw materials used at theMobile, Alabama, plant is shipped from points outside the State ofAlabama.Approximately 90 percent of the finished products isshipped to points outside the State of Alabama.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternational Council of Aluminum Workers' Unions, affiliatedwith the American Federation of Labor, is a labor organization admit-ting to membership employees of the Company.United Steelworkers of America, Local Union No. 320, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONPrior to June 1944, the petitioner was the exclusive bargainingrepresentative of the employees at the Mobile plant.On June 13,1944, following an election 1 the Aluminum Workers of America, affili-ated with the Congress of Industrial Organizations, hereinafter calledthe A. W. A., was certified as exclusive bargaining representative ofthe employees.Shortly before the-certification the A. W. A.; pursuantto agreement, merged with the intervenor, and, following the certifica-tion, the Company recognized the intervenor as successor to theA. W. A. On April 12, 1945, petitioner advised the Company that itrepresented a majority of the employees in the unit and requestedrecognition.The Company refused to recognize the petitioner untilit had been certified by the Board.On November 1, 1942, the A. W. A. had executed a master contractwith the Company covering all plants for which the A. W. A. was theexclusive bargaining representative.On May 4, 1944, the A. W. A.and the Company had begun negotiations for a new master contract.,The parties had agreed that pending consummation of a new agree-ment the existing contract would remain, in effect.Upon succeeding the A. W. A. as bargaining representative, at theMobile, Alabama, plant, the intervenor agreed with the Company toapply the master contract of November 1, 1942, to the Mobile plant,pending consummation of a new master agreement which would like--1.56 N.-L.R. B. 498. 28DECISIONSOF NATIONALLABOR RELATIONS BOARDwise cover the Mobile plant.On June 6, 1945, following a resolutionof numerous disputed issues by the National War Labor Board,2 anew master agreement was executed which in terms applied to theMobile plant.The intervenor contends that the pendency of disputed questionsbefore the War Labor Board for a period almost coextensive with itscertification should bar a present determination of representativesunder the doctrine enunciated inMatter of Allis-Chalmers Manufaetaring Company,50 N. L. R. B. 306.However, it is apparent thatthe contracting union, since its designation by the Board as exclusivebargaining representative, has obtained many substantial benefits forthe employees at Mobile, Alabama; has fully enjoyed its rights underthe certification; and has had ample opportunity to demonstrate itsefficacy as bargaining representative.'Consequently we find that anelection at the present time will best effectuate the policies of the Act.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that petitioner represents a substantial number ofemployees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with a stipulation of the parties and in substantialaccord with our prior determinations,5 we find that all production andmaintenance employees at the Company's Mobile plant, includinganalysts, samplers, and laborers in the laboratory department, orderclerks and laborers in the stores department, and head janitor, butexcluding guards, office and clerical employees, all other employeesof stores, laboratory, meter, and dispensary departments, shift en-gineers in the powerhouse, and all or any other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.2The history of submission of these matters to the National War Labor Board is detailedinMatters of Aluminum Company of America,61 N. L. R B 239 and,251Final clarifica-tion of the Directives of the National War Labor Board was made on or about April 19, 1945a SeeMatter of Alumvaum Company of Aaneitea, supra.4The Field Examiner reported that the petitioner submitted 378 cards,all of which boreapparently genuine original signatures, that the names of 278 persons appearing on thecards were listed on the Company's pay roll of June 10, 1945, which contained the namesof approximately 548 employees in the appropriate unit , and that the cards' were dated asfollowsFebruary 1945-1, April 1945-240, May 1945-13, and 24 were undated.5Matters of Ainmanuna Ore Company,56 N. L. It. B 498, and 31 N L R B 99. ALUMINUM ORE COMPANYV. TIIE DETERMINATION OF REPRESENTATIVES29We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Aluminum OreCompany, Mobile, Alabama, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fifteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Ar-ticle III, Sections 10 and It, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by InternationalCouncil of Aluminum Workers' Unions, affiliated with the AmericanFederation of Labor, or by United Steelworkers of America, Local-Union No. 320, affiliated with the Congress of Industrial Organiza-tions, for the purposes of collective bargaining, or by neither.MR. GERARD D. R4EILLY took no part in the consideration of theabove Decision and Direction of Election.